Case 17-01302-JJG-11   Doc 2809   Filed 04/30/19   EOD 04/30/19 16:13:19   Pg 1 of 12
                            Case 17-01302-JJG-11              Doc 2809               Filed 04/30/19   EOD 04/30/19 16:13:19   Pg 2 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Income (unaudited)

                                                             For the Period of
                                                             March 1, 2019 to
 (In Thousands)                                              March 31, 2019

 Net Sales                                               $                       -
 Cost of Goods Sold                                                         -
 Gross Profit/(Loss)                                                        -

 Operating Expenses:
  Advertising Expense, Net                                                  -
  Occupancy Costs                                                                3
  Data Communications                                                            0
  Repair and Maintenance                                                    -
  Company Insurance (Non-Medical)                                                0
  Employee Benefits                                                              0
  Wage Expense                                                                  20
  Employee Services                                                              1
  Travel and Entertainment                                                  -
  Bank Transaction Fees                                                        2
  Professional Fees                                                         137
  Stock Compensation Expense (Benefit), Net                                 -
  Gain/Loss on Early Extinguishment of Debt                                 -
  Depreciation and Amortization                                             -
  Administrative and Sales Expense                                            12
  Product Services Expense                                                  -
  Bad Debts                                                                 -



 Total Operating Expenses                                                   176

 Operating Income/(Loss)                                                   (176)

 Interest Expense, net                                                     (103)
 Other Income/(Expense)                                                     149

 Income Before Taxes                                     $                 (130)

 Income Tax Expense/(Benefit)                                               -

 Net Income/(Loss)                                       $                 (130)




                                                                                                                                           2
                               Case 17-01302-JJG-11       Doc 2809         Filed 04/30/19   EOD 04/30/19 16:13:19   Pg 3 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Balance Sheet (unaudited)


                                                         As of
 (In Thousands)                                        3/31/2019

 Assets
 Cash                                                        12,241
 Credit Card and Trade Accounts Receivable, Net               6,441
 Accounts Receivable - Other                                  8,776
 Merchandise Inventories                                        -
 Prepaid Expenses and Other Assets                            4,650
 Income Taxes Receivable                                          78
   Total Current Assets                                      32,186

 Property and Equipment, Net                                       -
 Capitalized Financing Fees, Net                                   -
 Goodwill                                                          -
 Trademarks, Net                                                   -
 Other Assets, Net                                                     2

 Total Assets                                      $         32,188

 Liabilities and Stockholders' Deficit
 Accounts Payable                                             8,774
 Oustanding Customer Deposits, Credits, Refunds               1,560
 Unredeemed Gift Card Liability                                   15
 Other Accrued Expenses                                      14,408
 Deferred Tax Liability                                         -
 DIP Loans                                                    9,562



   Total Current Liabilities                       $         34,319

 Deferred Rent                                                  -
 LT Deferred Compensation                                       234
 Other Long-term Liabilities                                    107
 Liabilities Subject to Compromise                          196,269

   Total Liabilities                               $        230,928

 Preferred Stock                                                   -
 Common Stock                                                     4
 Accumulated Deficit                                       (353,291)
 Treasury Stock                                            (150,228)
 Additional Paid-in Capital                                 304,775
   Total Stockholders' Deficit                     $       (198,740)


 Total Liabilities and Stockholders' Deficit       $         32,188




                                                                                                                                 3
                                Case 17-01302-JJG-11         Doc 2809   Filed 04/30/19              EOD 04/30/19 16:13:19   Pg 4 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Cash Flows (unaudited)

                                                                               For the Period of
                                                                               March 1, 2019 to
 (In Thousands)                                                                 March 31, 2019
Cash flows from operating activities:
  Net cash provided by (used in) operating activities                      $                       (5)


Cash flows from investing activities:
  Purchases of property and equipment                                                         -
  Proceeds from sale of property and equipment                                                -
  Other                                                                                       -
  Net cash used in investing activities                                                       -

Cash flows from financing activities:
  Net Borrowings (Repayments) on Line of Credit                                               -
                                                                                              -

Increase/(decrease) in cash and cash equivalents                                                   (5)

Cash and cash equivalents at beginning of period                                           12,246

Cash and cash equivalents at end of period                                 $               12,241




                                                                                                                                         4
                          Case 17-01302-JJG-11             Doc 2809   Filed 04/30/19   EOD 04/30/19 16:13:19   Pg 5 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Quarterly Summary of Receipts (unaudited)

(In Thousands)
             For the Calendar Quarter Ended 3/31/2019
                                                Amounts
Receipts from Preferences:
Gross Preference Recoveries             $                  504
Less: Expenses / Contingency Fee        $                 (159)
Net Preference Recoveries               $                  345

Receipts from Other (1)                $                  101

 Total Receipts                        $                  446




                                                                                                                            5
                           Case 17-01302-JJG-11                 Doc 2809     Filed 04/30/19   EOD 04/30/19 16:13:19   Pg 6 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements by Filed Legal Entity (unaudited)

(In Thousands)
                         For the Period of March 1, 2019 to March 31, 2019
Legal Entity                                 Case Number                     Disbursements
Gregg Appliances, Inc.                       17-01303-11                     $         155




                                                                                                                                   6
                                      Case 17-01302-JJG-11                      Doc 2809             Filed 04/30/19                    EOD 04/30/19 16:13:19                            Pg 7 of 12

Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Bank Reconciliations (unaudited)

(In Thousands)

G/L Acct                Account Name                  Bank Acct #                    Debtor                              Description                      Bank Balance       Ledger Balance       As of Date   Reconciled
1000       Master Operating Account                9174                     Gregg Appliances, Inc.   Operating Account                                    $          0   $                    0   3/31/2019       No
                                                                                                     Corporate AR deposit account, All retail locations
1001       Corporate Account                       9505                     Gregg Appliances, Inc.   depository account                                   $          -   $                -       3/31/2019       No
1016       Cash Concentration                      9455                     Gregg Appliances, Inc.   Cash Dominion                                        $          -   $                -       3/31/2019       No
1017       Gregg AR DIP REVOLVER                     ZT08                   Gregg Appliances, Inc.   Excess cash on Wells Fargo AR DIP Revolver           $        967   $              845       3/31/2019       Yes
1051       Disbursements                           9729                     Gregg Appliances, Inc.   Checking                                             $          -   $              (54)      3/31/2019       No
                                                                                                     Legal Reserve and Escrow for Whirlpool,
1011       Restricted - Wells Fargo Escrow   Internal Wells Fargo Account   Gregg Appliances, Inc.   Electrolux and WGT V Matters                         $     11,450   $            11,450      3/31/2019       No




                                                                                                                                                                                                                            7
                            Case 17-01302-JJG-11                  Doc 2809          Filed 04/30/19           EOD 04/30/19 16:13:19   Pg 8 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements to Retained Professionals (unaudited)

(In Thousands)
                                 For the Period of March 1, 2019 to March 31, 2019
                   Retained Professionals                              Approved Amounts (1)                  Disbursements
MORGAN, LEWIS & BOCKIUS LLP          Legal Services                     $            1,878                   $          -
STIFEL, NICOLAUS & COMPANY INC       Bankruptcy Services                $               -                    $          -
BERKELEY RESEARCH GROUP LLC          Bankruptcy Services                $            2,423                   $          -
DONLIN, RECANO & COMPANY INC         Bankruptcy Services                $               -                    $          -
ICE MILLER LLP                       Legal Services                     $            1,639                   $          -
BINGHAM GREENBAUM DOLL LLP           Bankruptcy Services                $              163                   $          -
MALFITANO PARTNERS                   Bankruptcy Services                $                 66                 $          -
COOLEY LLP                           Bankruptcy Services                $            2,087                   $          -
PROVINCE, INC.                       Bankruptcy Services                $              542                   $          -
DLA PIPER LLP US                     Bankruptcy Services                $               -                    $          -
FAEGRE BAKER DANIELS LLP             Bankruptcy Services                $               -                    $          -
CHOATE HALL & STEWART LLP            Bankruptcy Services                $               -                    $          -
ASK LLP                              Bankruptcy Services                $               -                    $          -
GREAT AMERICAN GROUP                 Bankruptcy Services                $               -                    $          -

    Total                                                                     $                8,798          $           -




(1) Approved amounts represent the amount of fees and expenses that were approved by court order for payment by the Debtors to
each professional from commencement of the case through March 2019.


.




                                                                                                                                                  8
                                        Case 17-01302-JJG-11                                         Doc 2809                   Filed 04/30/19               EOD 04/30/19 16:13:19   Pg 9 of 12

Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Summary of Unpaid Post-Petition Debts (unaudited)
As of 3/31/2019




(In Thousands)
                     Gregg Appliances, Inc. (17-01303-11)
                                                                                                             Number of Days Past Due
                                                                    Current          0-30                31-60      61-90      Over 90          Total
Accounts Payable                                                  $       -      $              0    $          0 $        0 $    1,677     $       1,678
Wages Payable                                                     $          7              -        $       -    $     -    $       -                   7
Taxes Payable (1)                                                 $          3              -        $       -    $     -    $      949               952
Rent/Leases-Building                                              $       -                 -        $       -    $     -    $    3,759             3,759
Utilities Payable (2)                                             $       -                 -        $       -    $     -    $      636               636
Insurance Reserves                                                $       -                 -        $       -    $     -    $    1,667             1,667
Secured Debt/Adequate Protection Payments                         $       -                 -        $       -    $     -    $       -                -
Professional Fees                                                 $         81                  74   $         10 $       10 $    1,931             2,107
Amounts Due to Insiders                                           $       -                 -        $       -    $     -    $       -                -
Outstanding Customer Deposits, Credits, Refunds (2)               $       -                 -        $       -    $     -    $    1,560             1,560
Unredeemed Gift Card Liability (2)                                $       -                 -        $       -    $     -    $         15               15
Deferred Rent                                                     $       -                 -        $       -    $     -    $       -                -
LT Deferred Compensation                                          $       -                 -        $       -    $     -    $      234               234
Other (2)                                                         $       -                 -        $       -    $     -    $   12,483           12,483
Total Post-Petition Debts                                         $         91   $              74   $         10 $       11 $   24,911     $     25,097



(1) Any past due taxes payable relate to unpaid business license fees for 2017, as well as unpaid gross receipts taxes payable and any penalties
charged for late payments beginning in July 2017.




                                                                                                                                                                                                  9
                          Case 17-01302-JJG-11                 Doc 2809            Filed 04/30/19              EOD 04/30/19 16:13:19            Pg 10 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Schedule of Federal, State, & Local Taxes Collected, Received, Due or Witheld (unaudited)

(In Thousands)
                         For the Period of March 1, 2019 to March 31, 2019
                                                                        Amount
                                                     Beginning Tax    Withheld or
                                                        Liability      Accrued              Amount Paid        Date Paid    Check No. or EFT   Ending Tax Liability
Federal
Withholding                                         $              1   $            3   $                (2)    3/6; 3/20        WIRE          $                  1
FICA - Employee                                     $              1   $            2   $                (1)    3/6; 3/20        WIRE          $                  1
FICA - Employer                                     $              1   $            2   $                (1)    3/6; 3/20        WIRE          $                  1
Unemployment                                        $              0   $            0   $                (0)    3/6; 3/20        WIRE          $                  0
Income                                              $          -                                                                               $              -
  Total Federal Taxes                               $          -       $            6   $                (5)                                   $                  1

State and Local
Withholding                                         $             0 $               1   $                (1)    3/6; 3/20        WIRE          $                   0
Sales and Use                                       $            (0) $         -        $            -                                         $                  (0)
Excise                                              $          -     $         -        $            -                                         $              -
Unemployment                                        $             0 $               0   $                (0)    3/6; 3/20        WIRE          $                0
Real Property                                       $        3,474 $           -        $            -                                         $            3,474
Personal Property                                   $        1,582 $           -        $            -                                         $            1,582
Other                                               $            99 $          -        $            -                                         $               99
 Total State and Local                              $        5,156 $                1   $                (1)                                   $            5,156




                                                                                                                                                                        10
                            Case 17-01302-JJG-11                    Doc 2809           Filed 04/30/19            EOD 04/30/19 16:13:19                    Pg 11 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Accounts Receivable Aging (unaudited)

(In Thousands)
                                 As of March 31, 2019
Accounts Receivable Reconciliation

                                                                                                           Credit Card     Trade Accounts               Total Credit Card and
                                                                                                           Receivables       Receivable              Trade Accounts Receivable
Total Accounts Receivable at the beginning of the reporting period                                       $          1,904           5,541             $                    7,444
+ Amounts billed during the period                                                                                    -                -                                     -
- Amounts collected during the period                                                                                 -                  0                                     0
- Other Adjustments (Writeoffs/Credit Memos/Adjustments/Chargebacks/Signifyd Funding)                              (1,004)               0                                (1,004)
Total Accounts Receivable at the end of the reporting period                                             $            900 $         5,541             $                    6,441

                                        As of March 31, 2019
                                  Accounts Receivable Aging                                       13.9

< 90                                                                                                     $                    -   $            -     $                            -
91+                                                                                                                       900            5,541                              6,441
Total Accounts Receivable                                                                                                 900            5,541                              6,441
Amount Considered Uncollectible                                                                                           -                -                                  -
Accounts Receivable, Net                                                                                 $                900     $      5,541       $                      6,441
                                                                                                              (1) / (2)
NOTES
(1) In July 2018, all Credit Card Receivables were written off with the exception of Pre-Petition funds withheld by Vantiv (Visa/Mastercard) in the amount of $900,000. Debtors
understand some or all of that amount was applied against chargebacks by the Credit Card companies; however, will continue to carry balance until fully resolved.
(2) No reserves have been recorded against credit card receivables.
(3) $8.8M of Accounts Receivable - Other exists at 3/31/2019 for which aging information is not readily available.




                                                                                                                                                                                      11
                             Case 17-01302-JJG-11                     Doc 2809           Filed 04/30/19        EOD 04/30/19 16:13:19   Pg 12 of 12


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                              Yes       No
1. Have any assets been sold or transferred outside the normal course of business this reporting period?
If yes, provide an explanation below.                                                                                    X

2. Have any funds been disbursed from any account other than a debtor in possession account this
reporting period? If yes, provide an explanation below.                                                                  X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                               X


4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If no,
provide an explanation below.                                                                                  X

5. Has any bank account been opened during the reporting period? If yes, provide documentation
identifying the opened account(s). If an investment has been opened provide the required documentation
                                                                                                                         X
pursuant to the Delaware Local Rule 4001-3.

          Account Name                             Purpose                      Business        Acct Number Bank Name   Date




                                                                                                                                                     12
